DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 Mar 21 has been entered.
Claim Objections
Claims 6, 15, 22, and 24 are objected to because of the following informalities:  Firstly, each of the dependent Claims 6, 15, and 24 utilize the phrase “the first and second objects”; however, for consistency this should instead say “the first object and the second object[[s]]” to clearly indicate that this phrase is referring to two separate elements.  Secondly, Claims 6 and 15 each utilize the phrase “at least one of the speed, the acceleration, and the heading for the objects”; however, for consistency this should instead say “at least one of the speed, the acceleration, and the heading for each of the first object and the second object[[s]]”.  Thirdly, Claim 22 states “estimate a trajectory for the first object, second object, and the at least one vehicle based on at least one of the speed, the acceleration, and the heading for the first object, second object, and the at least one vehicle”; however, for consistency this should instead read “estimate a trajectory for the first object, the second object, and the at least one vehicle based on at least one of the speed, the acceleration, and the heading for each of the first object, the second object, and the at least one vehicle”.  Appropriate corrections are required.
s objected to because of the following informalities:  Claim 10 includes the phrase “determine a location of a first object and a second object within sensing range of the at least one sensor”; however, since the first object and the second object are at unique locations, it appears that this should in fact be changed to “determine a location of a first object and a location of a second object within sensing range of the at least one sensor”.  Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 4, 10, 13, 17, and 20 (and Claims 2, 5-9, 11, 14-16, 18-19, and 21-25 due to dependency) are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  These claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Relating to the independent Claims 1, 10, and 17, these claims have been amended to include a requirement for determining a probability that the first object is obscured from a view of a vehicle operator by the second object.  However, the specification does not disclose this limitation.  Paragraph 29 of the specification may state that the processor/-s may “predict a possibility that the object 14 is not see by the driver of the vehicle 14a, 14b and, thus, there is a potential danger of collision or accident present”.  However, not only does this paragraph state “predict a possibility” rather than “determine a probability” as claimed, but it does not say anything about the first object being obscured from a view of the driver by the second object.  
Claims 1 and 10 (and Claims 2, 4-9, 11, 14-16, and 24 due to dependency) are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent Claim 1 requires the method to record data with at least one sensor at an intersection, and as a separate step, provide an image of the intersection from at least one camera.  Independent Claim 10 requires the system to have at least one camera providing an image of an intersection, and separately, a first communication device in the vehicle configured to receive data from at least one sensor at the intersection.  However, in these claims it is not clear as to whether or not the data received from the at 
Claims 2, 5, 14, and 21 are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of these dependent claims describe one or more of “short-range” and/or “long-range” communication devices; however, these ranges are open-ended as it is not clear as to what makes a range short versus what makes a range long.  For at least Claims 5 and 21, since both “short-range radar” and “long-range radar” are both claimed options, it is suggested to simply claim “radar” (without the indefinite ranges specified) in order to eliminate this issue.  Appropriate corrections are required.
Claims 4, 13, and 20 are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of these dependent claims have been amended to state that the bounded portion is a first color when the probability that the first object is obscured is low and a second color when the probability that the first object is obscured is high.  However, the use of the terms “low” and “high” render these claims indefinite as they are subjective terms.  It is not clear as to when a probability is low versus when a probability is high, nor if there are additional categories (i.e. medium, very low, very high, etc.), nor any thresholds that separate said categories.  As such, these merely represent arbitrary titles for unknown probability ranges (not to mention that these limitations are considered new matter per the above 35 USC 112(a) written description rejection, and thus there is nothing in the specification that clarifies a definitive meaning for them).  As such, these claims are indefinite.  Appropriate corrections are required.
Claims 10-11, 14, 17-20, and 23 (and Claims 15-16, 21-22, and 25 due to dependency) are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly 
.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-10, 14-17, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ng-Thow-Hing et al. (US 2016/0260326), herein “Ng-Thow-Hing”, in view of in view of Piemonte et al. (US 2018/0089899), herein “Piemonte”, further in view of Morikawa et al. (US 2015/0339534), herein “Morikawa”.  Additionally or alternatively, Claims 1, 5-10, 14-17, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ng-Thow-Hing in view of Piemonte and Morikawa, further in view of Yoshida et al. (US 2016/0082840), herein “Yoshida”.
Regarding Claim 1 (Independent), Ng-Thow-Hing discloses a method (“a pedestrian intersection alert system and method thereof”, Paragraph 2) for displaying an augmented image (“an exemplary head-up display 106 for showing an augmented reality indicator 120 for a pedestrian intersection alert system”, Paragraph 26) comprising:
recording data with at least one sensor at an intersection (“Through at least one sensor, pedestrians can be detected at the intersection”, Paragraph 23, “The target sensor(s) 308 can detect the presence or absence of, and a location of pedestrians 312 and 350. While shown on the vehicle 304, the sensor(s) 308 are not necessarily confined to the vehicle 304. For example, the sensor(s) 308 can be tied to the intersection and information about pedestrians can be relayed though near field communications or other wireless systems to the vehicle 304. Target sensor(s) 308 can include, but are not limited to, cameras, LIDAR, photoelectric sensors, or radar. Other types of sensor(s) 308, or a combination of sensor(s) 308, can be used. In one embodiment, the sensor(s) can be used to determine a pedestrian's intentions and whether they intend to go into the crosswalk with such determinations being relevant for display on the indicator 120”, Paragraph 36, intersection 400);
transmitting the data via a first communication device (i.e. (a) sensors 308, possibly located at the intersection 400 itself, or (b) augmented reality driving device 200 per Fig. 2) to a second communication device in a vehicle within communication range of the first communication device (i.e. (a) device 200 within vehicle 304, or (b) volumetric head-up display 106 per Fig. 2, “For example, the sensor(s) 308 can be tied to the intersection and information about pedestrians can be relayed though near field communications or other wireless systems to the vehicle 304”, Paragraph 36);
analyzing the data with a processor (“The device 200 can include an augmented reality controller 230 which has a processor 240 to execute software  to determine a location of a first object (i.e. occluded pedestrian) and a location of a second object (i.e. object/-s causing the occlusion of the pedestrian, “The location of multiple pedestrians can be provided along with the awareness of pedestrians crossing the street which can help the driver decide if it is safe to turn”, Paragraph 47; see discussion below pertaining to Piemonte) within sensing range of the at least one sensor(“While shown on the vehicle 304, the sensor(s) 308 are not necessarily confined to the vehicle 304. For example, the sensor(s) 308 can be tied to the intersection and information about pedestrians can be relayed though near field communications or other wireless systems to the vehicle 304”, Paragraph 36, “pedestrians, while not shown, can also be riding bicycles, on wheelchairs, or located on other types of transportation mechanisms, typically all of which can be detected by the target sensor(s) 308”, Paragraph 39, “Using pedestrian detection algorithms, the pedestrian locations can be communicated to the driver 302 through this visual in the volumetric head-up display 106…visuals can also be shown in a secondary display or the instrument cluster if no head-up display 106 is present”, Paragraph 48), wherein the second object is located between the vehicle and the first object (i.e. object/-s causing the occlusion of the pedestrian; see for example Fig. 4 which shows first detected object 414 as a first pedestrian and additional detected object 412 (another pedestrian) between the vehicle and object 414, and additional detected objects 408 and 410 (two more pedestrians) between the vehicle 402 and object 414; also see discussion below pertaining to Piemonte), and determine a probability that the first object is obscured from a view of a vehicle operator by the second object (see discussion below pertaining to Morikawa);
providing an image of the intersection from at least one camera (“While shown on the vehicle 304, the sensor(s) 308 are not necessarily confined to the vehicle 304. For example, the sensor(s) 308 can be tied to the intersection and ;
augmenting the image based on the probability determination (see discussion below pertaining to Morikawa) by bounding a portion of the image, wherein coordinates (i.e. the x, y, and/or z positioning of each object/pedestrian in the real world intersection converted into the associated x, y, and/or z positioning of each pedestrian/object in the field of view of the indicator 120) of the bounded portion in the image corresponds to the location of the first object(“Detected pedestrians can be placed as dots within the augmented reality indicator showing locations of the pedestrians within the intersection”, Paragraph 23, “an exemplary head-up display 106 for showing an augmented reality indicator 120 for a pedestrian intersection alert system”, Paragraph 26, “FIG. 7 illustrates an exemplary point of view 700 as the driver 302 is at the intersection 400 and the augmented reality indicator 120 is populated with pedestrian indicia 704 and 706…The target 3D mapping 342 can spatially overlay indicia 704 and 706 for the corresponding detected pedestrians 708 and 710 on the augmented reality indicator 120 projected by the volumetric head-up display 106 in the form of corresponding dots. In one embodiment, when a large number of pedestrians are detected, the dots 704 and 706 can be grouped together to form larger indicia. While represented as dots 704 and 706, other indicia can be used including avatars or a three-dimensional form”, Paragraphs 45-46; note that the augmented reality indicator 120 as shown in Fig. 1 shows an exemplary indicia shape (i.e. circle) that is in fact bounding a portion of the image that represents the location of at least the occluded pedestrian, and this particular shape can take any other form per the above cited portions of Paragraphs 45-46; also see the discussions below pertaining to Morikawa and Yoshida); and
volumetric head-up display 106) in view of the vehicle operator as a graphical overlay of the vehicle operator’s view (“field of view 344 of the driver 302…vantage point 330 of the driver 302”, Paragraphs 37-38, “The augmented reality controller 230 can have a target 3D mapping component 342 to three dimensionally map the augmented reality indicator 120 showing the intersection with spatially overlaid pedestrians through the volumetric head-up display 106. The volumetric head-up display 106 can be capable of projecting multiple focal planes including a ground plane with respect to a vantage point 330 of the driver 302”, Paragraph 38, “The sensor(s) 308 can identify pedestrians crossing the intersection as well”, Paragraph 40, “Pedestrian detections can be based on the detected speed of the pedestrian, for example, the faster a pedestrian moves, the more likely they would be included within the augmented reality indicator 120. In one embodiment, when a pedestrian 408 is crossing a crosswalk or roadway, indicia can be placed by them providing a heightened sense of alertness. Cross walk visuals can also appear in the indicator 120, for example, the pedestrians can be depicted as moving through indicia”, Paragraph 41; also see discussion below pertaining to Morikawa).
Firstly, Ng-Thow-Hing remains generally silent in that the second object is specifically located between the vehicle and the first object.  However, this is clearly taught by Piemonte (“As indicated at 1050, the AR system may generate 3D graphics (also referred to herein as virtual content) at least in part according to the pre-generated 3D data and local 3D information obtained from the sensor data. For example, the virtual content may include route markers for the route that the vehicle is traveling, indications of occluded or partially occluded objects or terrain features (e.g., occluded buildings, occluded roads or portions of the route that the vehicle is traveling on, other vehicles or pedestrians that have gone behind buildings or terrain features, etc.) The virtual content may also goes behind an occluding object (e.g., a building, or a hill), an animated virtual element 902 such as graphical representations of a vehicle or pedestrian may be rendered and shown to be moving behind the object in the AR view. In some embodiments, terrain geometry (e.g. slopes of occluded roads) determined from the pre-generated 3D data may be used to alter the rendering of animated elements 902 that have gone behind buildings or terrain features so that the animated elements 902 follow the contours (e.g., slope) of the occluded terrain features. For example, in FIG. 9, animated element 902A is shown as proceeding left on a substantially flat road behind the buildings on the left, while animated element 902B is shown as proceeding right on an inclining road going up a hill behind the buildings on the right”, Paragraph 63).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method/system of Ng-Thow-Hing with the ability to locate and show to the driver both visible objects and occluded objects that are hidden behind other objects (such as the visible objects) that are between the vehicle and the occluded objects, as taught by Piemonte, to improve the situational awareness of a driver that feels safer when they can be made aware of not just objects that can be seen, but also objects that are likely hidden from their immediate view due to one or more other objects being in the way.
Secondly, Ng-Thow-Hing remains silent in that the analyzing data with the processor further includes determining a probability that the first object is obscured from a view of a vehicle operator by the second object, and that the bounding of a portion of the image pertaining to the first object is done by augmenting the image specifically based on the probability determination and specifically as a graphical overlay of the vehicle operator’s view.  However, Morikawa teaches that when the sensors of a self-i.e. vehicle 1) cannot detect an object 3 (indicating a baseline probability that the object 3 is also not able to be seen by the driver since it’s not even detectable by the self-vehicle’s sensors), despite this object being detected by one or more other external sensors such as from one or more vehicles ahead that is/are in V2V communication with the self-vehicle (i.e. vehicle 4) and/or from one or more roadside devices that is/are in V2X communication with the self-vehicle (i.e. roadside device 5), then this object 3 is virtually presented to the driver on an augmented display that simulates the view of the driver as a graphical overlay of the vehicle operator’s view, while drawing specific attention to the object 3 with an alert indicator bounding the object 3 (“the instruction block 54 instructs the display section 60 to perform an attention indicator Da (refer to FIG. 2), for calling attention to the colliding object 3a which is a visible nearby object 3 in the nearby area 2a”, Paragraph 54).  Additionally, Morikawa further teaches that after the sensors of the self-vehicle (i.e. vehicle 1) and/or the sensors of the one or more V2V vehicles (i.e. vehicle 4) and/or the one or more V2X roadside devices (i.e. roadside device 5) specifically detect the object 3, if they collectively can no longer detect the object 3 (indicating an even higher probability that the object 3 is also not able to be seen by the driver since it’s not even detectable by not only the self-vehicle’s sensors but also not even detectable by any other external sensors in communication with the self-vehicle) (“although the nearby object 3 still exists in the nearby area 2, there is concern that, when the other vehicle 4 travels afar/away from the self-vehicle 1 in the nearby area 2, the obstacle information Ivv used as the object information It may stop coming in (i.e., discontinued) from the other vehicle”, Paragraph 105), then this object is virtually presented to the driver on the augmented display that simulates the view of the driver as a graphical overlay of the vehicle operator’s view, while drawing specific attention to the object 3 with a warning indicator bounding the object (see for example Fig. 3) in a manner that provides even higher attention, such as by changing the location of the bounding, the type of bounding, having the bounding start blinking, etc. (“the instruction block 54 instructs the display section 60 to perform an warning indicator De (refer to FIG. 3) more strongly emphasizing the danger of the object 3a than the attention indicator Da, for .  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method/system of Ng-Thow-Hing with determining a probability that the first object is obscured from a view of a vehicle operator by the second object, and that the bounding of a portion of the image pertaining to the first object is done by augmenting the image specifically based on the probability determination and specifically as a graphical overlay of the vehicle operator’s view, as taught by Morikawa, in order to enable a less severe alert to a driver when there is a collision risk with an object that is not likely visible to the driver of the 
Thirdly, in the case that Applicant traverses the above rejection under 35 USC 103 based on Ng-Thow-Hing in view of Piemonte and Morikawa on the pretense that Ng-Thow-Hing does not clearly disclose “augmenting the image by bounding a portion of the image, wherein the coordinates of the bounded portion in the image corresponds to the location of the first object” because the augmented reality indicator 120 as shown in Fig. 1 of Ng-Thow-Hing is an exemplary indicia shape (i.e. circle) that may not fully bound/enclose the detected object (i.e. pedestrian) in the specific location of the first object, Yoshida clearly teaches this bounding box as fully enclosed and fully surrounding the detected obstacle (i.e. pedestrian) at the specific location of the first object (“FIG. 6 is a diagram for describing another example of the virtual image display of the obstacle…The reference number 601 represents the generated virtual image”, Paragraph 45).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the bounded portion of the image of Ng-Thow-Hing with a fully enclosed bounding box at the corresponding location of the first object, as taught by Yoshida, to better visualize not just the location of the detected object (i.e. pedestrian), but it’s size, based on the size of the bounding box used to enclose the detected object.
Note that the above obviousness discussions pertaining to Piemonte and Morikawa and potentially Yoshida are equally applicable to the remainder of the claims, particularly the other independent claims, but will not be repeated for the sake of brevity.
Regarding Claim 10 (Independent), Ng-Thow-Hing as modified by Piemonte and Morikawa (and/or Ng-Thow-Hing as modified by Piemonte and Morikawa and further modified by Yoshida) teaches an augmented visualization system (pedestrian intersection alert system 300) for a vehicle (vehicle 304) comprising:
(“While shown on the vehicle 304, the sensor(s) 308 are not necessarily confined to the vehicle 304. For example, the sensor(s) 308 can be tied to the intersection and information about pedestrians can be relayed though near field communications or other wireless systems to the vehicle 304. Target sensor(s) 308 can include, but are not limited to, cameras…”, Paragraph 36);
a first communication device in the vehicle configured to receive data from at least one sensor at the intersection when the vehicle is in communication range of the at least one sensor(“While shown on the vehicle 304, the sensor(s) 308 are not necessarily confined to the vehicle 304. For example, the sensor(s) 308 can be tied to the intersection and information about pedestrians can be relayed though near field communications or other wireless systems to the vehicle 304”, Paragraph 36, intersection 400);
a processor for the vehicle configured with instructions (“The device 200 can include an augmented reality controller 230 which has a processor 240 to execute software instructions 250 to perform operations”, Paragraph 29) for:
analyzing the data with the processor to determine a location of a first object (i.e. occluded pedestrian) and a location of a second object (i.e. object/-s causing the occlusion of the pedestrian, “The location of multiple pedestrians can be provided along with the awareness of pedestrians crossing the street which can help the driver decide if it is safe to turn”, Paragraph 47; see discussion per the rejection of independent Claim 1 above pertaining to Piemonte) within sensing range of the at least one sensor (“While shown on the vehicle 304, the sensor(s) 308 are not necessarily confined to the vehicle 304. For example, the sensor(s) 308 can be tied to the intersection and information about pedestrians can be relayed though near field communications or other wireless systems to the vehicle 304”, Paragraph 36, “pedestrians, while not shown, can also be riding , wherein the second object is located between the vehicle and the first object (i.e. object/-s causing the occlusion of the pedestrian; see for example Fig. 4 which shows first detected object 414 as a first pedestrian and additional detected object 412 (another pedestrian) between the vehicle and object 414, and additional detected objects 408 and 410 (two more pedestrians) between the vehicle 402 and object 414; also see discussion per the rejection of independent Claim 1 above pertaining to Piemonte), and determine a probability that the first object is obscured from a view of a vehicle operator by the second object (see discussion per the rejection of independent Claim 1 above pertaining to Morikawa); and
augmenting the image based on the probability determination (see discussion per the rejection of independent Claim 1 above pertaining to Morikawa) by bounding a portion of the image, wherein coordinates (i.e. the x, y, and/or z positioning of each object/pedestrian in the real world intersection converted into the associated x, y, and/or z positioning of each pedestrian/object in the field of view of the indicator 120) of the bounded portion in the image corresponds to the location of the first object (“Detected pedestrians can be placed as dots within the augmented reality indicator showing locations of the pedestrians within the intersection”, Paragraph 23, “an exemplary head-up display 106 for showing an augmented reality indicator 120 for a pedestrian ; and
a display (volumetric head-up display 106) in view of a vehicle operator (“field of view 344 of the driver 302…vantage point 330 of the driver 302”, Paragraphs 37-38), wherein the augmented image is shown on the display as a graphical overlay of the vehicle operator’s view (“The augmented reality controller 230 can have a target 3D mapping component 342 to three dimensionally map the augmented reality indicator 120 showing the intersection with spatially overlaid pedestrians through the volumetric head-up display 106. The volumetric head-up display 106 can be capable of projecting multiple focal planes including a ground plane with respect to a vantage point 330 of the driver 302”, Paragraph 38, “The sensor(s) 308 can identify pedestrians crossing the intersection as .
Regarding Claim 17 (Independent), Ng-Thow-Hing as modified by Piemonte and Morikawa (and/or Ng-Thow-Hing as modified by Piemonte and Morikawa and further modified by Yoshida) teaches an intersection monitoring system comprising:
at least one sensor at an intersection (“Through at least one sensor, pedestrians can be detected at the intersection”, Paragraph 23, “The target sensor(s) 308 can detect the presence or absence of, and a location of pedestrians 312 and 350. While shown on the vehicle 304, the sensor(s) 308 are not necessarily confined to the vehicle 304. For example, the sensor(s) 308 can be tied to the intersection and information about pedestrians can be relayed though near field communications or other wireless systems to the vehicle 304. Target sensor(s) 308 can include, but are not limited to, cameras, LIDAR, photoelectric sensors, or radar. Other types of sensor(s) 308, or a combination of sensor(s) 308, can be used. In one embodiment, the sensor(s) can be used to determine a pedestrian's intentions and whether they intend to go into the crosswalk with such determinations being relevant for display on the indicator 120”, Paragraph 36, intersection 400);
a processor configured with instructions (“The device 200 can include an augmented reality controller 230 which has a processor 240 to execute software instructions 250 to perform operations”, Paragraph 29) for:
i.e. the x, y, and/or z positioning of each object/pedestrian in the real world intersection converted into the associated x, y, and/or z positioning of each pedestrian/object in the field of view of the indicator 120) a location of a first object (i.e. occluded pedestrian), a location of a second object (i.e. object/-s causing the occlusion of the pedestrian, “The location of multiple pedestrians can be provided along with the awareness of pedestrians crossing the street which can help the driver decide if it is safe to turn”, Paragraph 47; see discussion per the rejection of independent Claim 1 above pertaining to Piemonte), and a location of at least one vehicle (“The augmented reality controller 230 can further perform operations of accessing one or more of a digital map, a location of the vehicle, and/or a current speed of the vehicle”, Paragraph 34) within sensing range of the at least one sensor (“While shown on the vehicle 304, the sensor(s) 308 are not necessarily confined to the vehicle 304. For example, the sensor(s) 308 can be tied to the intersection and information about pedestrians can be relayed though near field communications or other wireless systems to the vehicle 304”, Paragraph 36, “pedestrians, while not shown, can also be riding bicycles, on wheelchairs, or located on other types of transportation mechanisms, typically all of which can be detected by the target sensor(s) 308”, Paragraph 39, “Using pedestrian detection algorithms, the pedestrian locations can be communicated to the driver 302 through this visual in the volumetric head-up display 106…visuals can also be shown in a secondary display or the instrument cluster if no head-up display 106 is present”, Paragraph 48), wherein the second object is located between the at least one vehicle and the first object (i.e. object/-s causing the occlusion of the pedestrian; see for example Fig. 4 which shows first ; and
determining a probability that the first object is obscured from a view of at least one vehicle operator by the second object (see discussion per the rejection of independent Claim 1 above pertaining to Morikawa); and
a first communication device which is located in one of the intersection and in a fixed location within operable communication range of the at least one sensor at the intersection (augmented reality driving device 200 per Fig. 2), wherein the first communication device is configured to broadcast a second data set from the processor (“The device 200 can be in communication with the volumetric head-up display 106”, Paragraph 29) to at least one second communication device (volumetric head-up display 106 per Fig. 2) such that an image for a display is augmented based on the probability determination (see discussion per the rejection of independent Claim 1 above pertaining to Morikawa) by bounding a portion of the image which corresponds to the coordinates (i.e. the x, y, and/or z positioning of each object/pedestrian in the real world intersection converted into the associated x, y, and/or z positioning of each pedestrian/object in the field of view of the indicator 120) of the location of the first object as a graphical overlay of the vehicle operator’s view (“Detected pedestrians can be placed as dots within the augmented reality indicator showing locations of the pedestrians within the intersection”, Paragraph 23, “an exemplary head-up display 106 for showing an augmented reality indicator 120 for a pedestrian intersection alert system”, Paragraph 26, “FIG. 7 illustrates an exemplary point of view 700 as the driver 302 is at the intersection 400 and the augmented reality indicator 120 is populated with pedestrian indicia 704 and 706…The target 3D mapping 342 can spatially overlay indicia 704 and 706 for the corresponding detected .
Regarding Claims 5, 14, and 21, Ng-Thow-Hing as modified by Piemonte and Morikawa (and/or Ng-Thow-Hing as modified by Piemonte and Morikawa and further modified by Yoshida) teaches the method of Claim 1 and the systems of Claim 10 and Claim 17, respectively, and Ng-Thow-Hing further discloses that the at least one sensor being one selected from the group consisting of long-range radar, short-range radar, LIDAR (Light Imaging, Detection, and Ranging), LADAR (Laser Imaging, Detection, and Ranging), camera, ultrasound, and sonar (“Target sensor(s) 308 can include, but are not limited to, cameras, LIDAR, photoelectric sensors, or radar. Other types of sensor(s) 308, or a combination of sensor(s) 308, can be used”, Paragraph 36).
Regarding Claims 6, 15, and 22, Ng-Thow-Hing as modified by Piemonte and Morikawa (and/or Ng-Thow-Hing as modified by Piemonte and Morikawa and further modified by Yoshida) teaches the method of Claim 1 and the systems of Claim 10 and Claim 17, respectively, and Morikawa further teaches that: the processor is further configured to: determine at least one of a speed, an acceleration, and a heading for each of the (per Claims 6, 15, and 22) first object and the second object based on the data from the at least one sensor (per Claims 6 and 15) / first object, the second object, and the at least one vehicle based on the first data set (per Claim 22); and estimate a trajectory for the first object and the each of the first object and the second object[[s]] (per Claims 6 and 15) / and estimate a trajectory for the first object, the second object, and the at least one vehicle based on at least one of the speed, the acceleration, and the heading for each of the first object, the second object, and the at least one vehicle (“The information obtainer 4a, e.g., a combination of a GPS sensor, a speed sensor, etc., obtains a travel position, a travel direction, and a travel speed as travel information of the other vehicle 4”, Paragraph 30, “The information processor 4c generates obstacle information I.sub.VV based on the obtained information by the information obtainer 4a and the detection result by the field detector 4b, which is used for distinguishing the determined obstacle. The obstacle information I.sub.VV includes, as information about an obstacle, a type of the object, a position of the object, a moving direction of the object, and a moving speed of the object”, Paragraph 32, “The information obtainer 20 obtains a travel position, a travel direction, and a travel speed, for example, as a combination a GPS sensor, a speed sensor, etc. as self-vehicle information Is about the travel state of the self-vehicle 1”, Paragraph 37, “the collision probability is computed based on (i) the clearance derived from a comparison between the current position of the colliding object 3a and the travel position of the self-vehicle, (ii) the moving direction of the colliding object 3a and the travel direction of the self-vehicle 1, and (iii) the moving speed of the colliding object 3a and the travel speed of the self-vehicle 1”, Paragraph 45).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method/system of Ng-Thow-Hing to estimate trajectories of the nearby objects and the self-vehicle based on respective determinations of at least speed, acceleration, and/or heading, as further taught by Morikawa, in order to provide a means for estimating whether any given object is a collision risk to the self-vehicle, which would then provide an appropriate threshold for whether or not to include said object in additional processing (“not-so-).
Regarding Claims 7, 16, and 23, Ng-Thow-Hing as modified by Piemonte and Morikawa (and/or Ng-Thow-Hing as modified by Piemonte and Morikawa and further modified by Yoshida) teaches the method of Claim 1 and the systems of Claim 10 and Claim 17, respectively, and Ng-Thow-Hing further discloses that the display is one of: a screen, a touch screen, a heads-up display, a helmet visor, and a windshield (head-up display 106).
Regarding Claim 8, Ng-Thow-Hing as modified by Piemonte and Morikawa (and/or Ng-Thow-Hing as modified by Piemonte and Morikawa and further modified by Yoshida) teaches the method of Claim 1, and Ng-Thow-Hing further discloses that the processor for analyzing the data is one of located in the intersection or in a fixed location within operable communication range of the at least one sensor at the intersection such that it is part of an intersection monitoring system (pedestrian intersection alert system 300).
Regarding Claim 9, Ng-Thow-Hing as modified by Piemonte and Morikawa (and/or Ng-Thow-Hing as modified by Piemonte and Morikawa and further modified by Yoshida) teaches the method of Claim 1, and Ng-Thow-Hing further discloses that the processor for analyzing the data is located in the vehicle (“The device 200 can be in communication with the volumetric head-up display 106. The device 200 can include an augmented reality controller 230 which has a processor 240 to execute software instructions 250 to perform operations”, Paragraph 29, “FIG. 3 illustrates an exemplary cross section of a vehicle 304 and a block diagram of the augmented reality driving device 200 in accordance with one aspect of the present disclosure. Processes can be performed by the augmented reality controller 230”, Paragraph 35).
Regarding Claims 24-25, Ng-Thow-Hing as modified by Piemonte and Morikawa (and/or Ng-Thow-Hing as modified by Piemonte and Morikawa and further modified by Yoshida) teaches the method of Claim 6 (per Claim 24) and the system of Claim 22 (per Claim 25), and Morikawa further teaches that the probability determination is based in part on the estimated trajectory of (per Claims 24-25) the first object and the second object[[s]] (per Claim 24) / the first object, the second object, and the at least one i.e. the decisions as to whether the first object should be excluded from the virtual display, or included in the display as either a lower-level alert or a higher level warning, are partly based on the estimated trajectories of these objects and the self-vehicle since certain objects are excluded specifically because their collision risk is below a threshold; “the selection block 51 first identifies the nearby object 3 by the object information It which is received by the receiver 30. Further, by using both of the object information It received by the receiver 30 and the self-vehicle information Is which is obtained by the information obtainer 20, the selection block 51 computes the probability of collision of the self-vehicle 1 and the nearby object 3. As a result, when the computed probability of collision is equal to or greater than a preset probability, the selection block 51 selects the nearby object(s) 3 having the collision probability being equal to or greater than the preset probability as the colliding object(s) 3a. In this case, the collision probability is computed by a simulator executed by the process program. That is, the collision probability is computed based on (i) the clearance derived from a comparison between the current position of the colliding object 3a and the travel position of the self-vehicle, (ii) the moving direction of the colliding object 3a and the travel direction of the self-vehicle 1, and (iii) the moving speed of the colliding object 3a and the travel speed of the self-vehicle 1”, Paragraph 45).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method/system of Ng-Thow-Hing to at least partly base the probability determination on the estimated trajectories of the nearby objects and the self-vehicle, as further taught by Morikawa, in order to not only reduce processing time by not needing to virtually display objects that have little to no collision risk to the self-vehicle based on their respective estimated trajectories, but to avoid creating too much unnecessary clutter on the display that would otherwise occur if this filtering did not occur (“not-so-hazardous/relevant nearby objects, or the objects with little colliding ).
Claims 2, 4, 11, 13, and 18-20 are rejected under 35 U.S.C. 103 as being obvious over Ng-Thow-Hing in view of Piemonte and Morikawa, further in view of Official Notice.  Additionally or alternatively, Claims 2, 4, 11, 13, and 18-20 are rejected under 35 U.S.C. 103 as being obvious over Ng-Thow-Hing in view of Piemonte, Morikawa, and Yoshida, further in view of Official Notice.
Regarding Claims 2, 11, and 18, Ng-Thow-Hing as modified by Piemonte and Morikawa (and/or Ng-Thow-Hing as modified by Piemonte and Morikawa and further modified by Yoshida) teaches the method of Claim 1, the system of Claim 10, and the system of Claim 17, respectively, but Ng-Thow-Hing remains silent in that: the first communication device and the second communication device are dedicated short-range communication devices (per Claim 2) / the first communication device is a first dedicated short-range communication device, and wherein a second dedicated short-range communication device is associated with the at least one sensor (per Claim 11) / the first communication device is a first dedicated short-range communication device, and wherein the at least one second communication device is a second dedicated short-range communication device located in the at least one vehicle (per Claim 18).  However, Office takes Official Notice that DRSCs are old and well known in the art as communication devices, and as such, it would be merely a matter of obvious design choice to incorporate these types of communication devices between the one or more sensors/processors at the intersection and the one or more host vehicle sensors/processors/displays in order to provide a design-specific operable connection between the required components of the method, since Applicant has not described any particular advantage of using these types of communication devices nor explained any unexpected result for using these types of communication devices (“An "operable connection" or a connection by which entities are "operably connected," as used herein, is  Ng-Thow-Hing).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method/system of Ng-Thow-Hing with the specific use of dedicated short range communication devices between one or more of the components used in the method, as Office takes Official Notice are old and well known and amounts to merely a matter of obvious design choice, in order to provide a design-specific operable connection between the required components of the method.
Regarding Claims 4, 13, and 20, Ng-Thow-Hing as modified by Piemonte and Morikawa (and/or Ng-Thow-Hing as modified by Piemonte and Morikawa and further modified by Yoshida) teaches the method of Claim 1 and the systems of Claim 10 and Claim 17, respectively, but Ng-Thow-Hing remains silent in that the bounded portion is a first color when the probability that the first object is obscured is low and a second color when the when the probability that the first object is obscured is high.  However, Office takes Official Notice that it is old and well known in the art to provide different line types, different line weights, flashing vs. non-flashing, different bounding boxes, different colors, etc. to a display for identifying different objects uniquely, and/or to differentiate currently detected objects (an example of when the probability that the first object is obscured is comparatively low, as per the modification using Morikawa as described in the rejection of independent Claim 1 above) from currently undetected but previously detected objects (an example of when the probability that the first object is obscured is comparatively high, as per the modification using Morikawa as described in the rejection of independent Claim 1 above), and as such, it would be merely a matter of obvious design choice to do so specifically with unique colors, as there does not appear to be any unexpected result and/or advantage to specifically differentiating different objects with different colors versus alternative means for differentiating them from one another.  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method/system of Ng-Thow-Hing with the specific use of different coloring schemes for the display to uniquely identify the difference between an object that has a low probability of being obscured versus an object that has a high probability of being obscured to the driver, as is obvious to be different from the second color (it just says that there is a first color and there is a second color but there is nothing that excludes the possibility of the first color and the second color being one in the same color).
Regarding Claim 19, Ng-Thow-Hing as modified by Piemonte and Morikawa (and/or Ng-Thow-Hing as modified by Piemonte and Morikawa and further modified by Yoshida) teaches the system of Claim 17, and Ng-Thow-Hing discloses the possibility of duplicating particular elements of their system (“Various modifications to these embodiments will be readily apparent to those skilled in the relevant art, and generic principles defined herein can be applied to other embodiments. Thus, the claims are not intended to be limited to the embodiments shown and described herein, but are to be accorded the full scope consistent with the language of the claims, wherein reference to an element in the singular is not intended to mean "one and only one" unless specifically stated, but rather "one or more."”, Paragraph 54), but Ng-Thow-Hing remains silent in that the at least one vehicle is a plurality of vehicles each having a respective second communication device and the broadcast is transmitted such that the plurality of vehicles with the respective second communication devices receive the broadcast transmitted by the first communication device.  While Ng-Thow-Hing fails to specifically state by name that there may be one or more host vehicle (and thus one or more second communication device), it would have been obvious to one having ordinary skill in the art at the time of filing to utilize a plurality of host vehicles (that can potentially each share intersection information with each other and/or to/from sensors/processors outside of each vehicle such as embedded in the intersection itself), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In this case it can easily be envisioned that the more host vehicles there are the safer the intersection, the vehicles, and the pedestrians (or other objects/obstructions).  Furthermore, Office takes .
Response to Arguments
Applicant's respectfully submitted remarks/arguments/amendments filed 17 Mar 21 have been fully considered but they are not fully persuasive.
Firstly, Applicant’s respectfully submitted remarks pertaining to the previously made Claim Objections indicate that they believe all claim informalities have been corrected.  Examiner is not fully persuaded as the amendments made to the claims have created additional objections; Claims 6, 15, 22, and 24 remain objected to for various reasons presented above.  Please see the above Claim Objections section for further details.
Secondly, Applicant’s respectfully submitted remarks pertaining to the previously made 35 USC 112 rejections indicate that they believe (a) the rejection of Claims 2, 5, 14, and 21 relating to “short-range” and “long-range” was not proper as a person of ordinary skill in the art would understand what these terms mean, and (b) all other claim issues discussed in those previously made rejections under this statute have been corrected by amendment.  Examiner is not persuaded by Applicant’s argument (a), as firstly, this argument is substantially the same as the one that was found non-persuasive previously, secondly, the two references providing alleged support for Applicant’s argument are not incorporated by reference within the specification of the instant application, and thirdly, nothing in the specification clearly demarcates the distance that separates short-range from long-range, and thus they are subjective open-ended indefinite ranges requiring the Examiner to maintain this particular rejection.  As for Applicant’s argument (b), Examiner is also not fully persuaded as there are many previous Claim Rejections under 35 USC 112(b) that were not fully addressed by amendment, and there are now several new rejections 
Thirdly, Applicant’s respectfully submitted remarks pertaining to the previously made 35 USC 102/103 prior art rejections indicate that Applicant traverses these rejections based on the belief that (a) Ng-Thow-Hing does not disclose the amended limitations from independent Claims 1, 10, and 17 that now require a processor to determine a probability that the first object is obscured from a view of a vehicle operator by the second object and augmenting the image based on the probability determination, (b) Ng-Thow-Hing does not disclose the amended limitations from independent Claims 1, 10, and 17 that now require the image be augmented by bounding a portion of the image, wherein coordinates of the bounded portion in the image corresponds to a location of the object, and displaying the augmented image as a graphical overlay of the vehicle operator’s view, and (c) modifying Ng-Thow-Hing’s display with the teachings of either Yoshida or Piemonte is improper because doing so would change the Ng-Thow-Hing system’s principal of operation.
In rebuttal to (a), the Examiner firstly states that this amendment is not supported by the specification and thus constitutes new matter and violates the written description requirement of 35 USC 112(a) (please see the appropriate 35 USC 112(a) rejection above for further details).  Secondly, even if this particular amendment were permitted, it would have been obvious to one of ordinary skill in the art at the time of filing based on a modification to Ng-Thow-Hing with Morikawa, which is a new reference used in the instant Office action’s prior art rejections, necessitated by this amendment.  Morikawa teaches that when the sensors of a self-vehicle (i.e. vehicle 1) cannot detect an object 3 (indicating a baseline probability that the object 3 is also not able to be seen by the driver since it’s not even detectable by the self-vehicle’s sensors), despite this object being detected by one or more other external sensors such as from one or more vehicles ahead that is/are in V2V communication with the self-vehicle (i.e. vehicle 4) and/or from one or more roadside devices that is/are in V2X communication with the self-vehicle (i.e. roadside device 5), then this object 3 is virtually presented to the driver on an augmented display that simulates the view of the driver as a graphical overlay of the vehicle operator’s view, while drawing specific attention to the object 3 with an alert indicator bounding the object 3 (“the instruction ).  Additionally, Morikawa further teaches that after the sensors of the self-vehicle (i.e. vehicle 1) and/or the sensors of the one or more V2V vehicles (i.e. vehicle 4) and/or the one or more V2X roadside devices (i.e. roadside device 5) specifically detect the object 3, if they collectively can no longer detect the object 3 (indicating an even higher probability that the object 3 is also not able to be seen by the driver since it’s not even detectable by not only the self-vehicle’s sensors but also not even detectable by any other external sensors in communication with the self-vehicle) (“although the nearby object 3 still exists in the nearby area 2, there is concern that, when the other vehicle 4 travels afar/away from the self-vehicle 1 in the nearby area 2, the obstacle information Ivv used as the object information It may stop coming in (i.e., discontinued) from the other vehicle”, Paragraph 105), then this object is virtually presented to the driver on the augmented display that simulates the view of the driver as a graphical overlay of the vehicle operator’s view, while drawing specific attention to the object 3 with a warning indicator bounding the object (see for example Fig. 3) in a manner that provides even higher attention, such as by changing the location of the bounding, the type of bounding, having the bounding start blinking, etc. (“the instruction block 54 instructs the display section 60 to perform an warning indicator De (refer to FIG. 3) more strongly emphasizing the danger of the object 3a than the attention indicator Da, for calling attention to the colliding object 3a which is an invisible nearby object 3 in the nearby area 2a”, Paragraph 55, “the attention indicator Da and the warning indicator De are realized as a virtual image display, by projecting the image 7 to the windshield 6 which is a transparent member and allows the real image 8 of the objects in the nearby area 2 of the self-vehicle 1 to pass therethrough. The attention indicator Da in this case is realized as a virtual image display of the pointer image 7a that points to the nearby object 3. Therefore, the occupant of the self-vehicle 1 is .  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method/system of Ng-Thow-Hing with determining a probability that the first object is obscured from a view of a vehicle operator by the second object, and that the bounding of a portion of the image pertaining to the first object is done by augmenting the image specifically based on the probability determination and specifically as a graphical overlay of the vehicle operator’s view, as taught by Morikawa, in order to enable a less severe alert to a driver when there is a collision risk with an object that is not likely visible to the driver of the vehicle but is at least detected by external sensors in communication with the driver’s vehicle, while also enabling a more severe warning to the driver when there is a collision risk with an object that is even more likely to not be visible to the driver of the vehicle since it’s no longer detected by any of the vehicle’s sensors nor any of the external sensors in communication with the driver’s vehicle, thus providing not just situational awareness to the driver, but different levels of awareness based on the likelihood that the driver is not able to see the object from their position in the vehicle.
In rebuttal to (b), Examiner firstly states that the above described modification to Ng-Thow-Hing with Morikawa includes augmenting the image specifically based on the probability determination and as a graphical overlay of the vehicle operator’s view (see paragraph above, which is not being repeated for the sake of brevity).  Regardless, Ng-Thow-Hing discloses bounded circles (see Fig. 1) that correspond with the coordinates of the locations of each pedestrian as they correlate with the upcoming intersection, and furthermore, Yoshida also clearly teaches the bounding box as fully enclosed and fully surrounding the detected obstacle (i.e. pedestrian) at the specific location of the first object, as a graphical overlay of the vehicle operator’s view (“FIG. 6 is a diagram for describing another example of the virtual image display of the obstacle…The reference number 601 represents the generated virtual image”, Paragraph 45).  As such, this argument is not found to be persuasive.
In rebuttal to (c), Examiner firstly states that even Ng-Thow-Hing discloses the possibility of other types of displays besides just the embodiment of the heads-up-display that particularly shows virtual objects from a bird’s eye view.  Secondly, displays include processors that render graphics in any manner desired, and so it is entirely reasonable to modify the particular manner of displaying the virtual objects in Ng-Thow-Hing without changing the system of operation, based on design choice for how the display should be best utilized for drivers (i.e. bird’s eye view vs. driver’s eye view).  Thirdly, all three of Piemonte, Yoshida, and Morikawa teach displaying similarly advantageous and analogous driver support information to include virtual objects specifically based on the vehicle operator’s view.  As such, this argument is not found persuasive either.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on the accompanying PTO-892.  Each of the listed references are highly analogous to the claimed invention of the Applicant as a whole.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663